DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 11, 2021 has been entered.
Claims 1-3 were previously pending. Applicant amended claim 1. Claims 1-3 are under consideration.
Applicant’s claim amendment overcame the previously presented claim rejections. This office action contains new grounds for rejection necessitated by amendment.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
8.	Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Sorefan et al. (US 2014/0243213 A1; published August 2014; previously cited), TruSeq® Stranded Total RNA Sample Preparation Guide (pp. 1-140, 2013; previously cited) and Weiner et al. (Biotechniques, vol. 44, pp. 701-704, 2008; previously cited).
	A) Regarding claim 1, Sorefan et al. teach a 5’ adapter with randomized 4 bp at a 3’ end and a 3’ adapter with a randomized 4 bp at a 5’ end and oligonucleotides complementary to the adapters. Sorefan et al. teach a 3’ adapter with an overhang and an oligonucleotide which is not complementary to the overhang. Sorefan et al. teach adenylated 5’ end of the 3 adapter ([0166]-[0168]; [0182]). Sorefan et al. teach DNA-dependent DNA polymerase ([0233]).
	Regarding claims 2 and 3, Sorefan et al. teach ligation using T4 RNA ligase 2 ([0171; [0200]-[0215]) and reverse transcription and PCR amplification using reverse transcriptase (= RNA-dependent DNA polymerase) and a DNA polymerase ([0168]; [0216]-[0241]).
B) Sorefan et al. teach performing isolation of fragments with adapters attached by gel electrophoresis ([0242]-[0243], but do not teach using SPRI beads. Sorefan et al. do not teach kits comprising the claimed components.
C) Regarding claim 1, TruSeq® Stranded Total RNA Sample Preparation Guide teaches isolation of the cDNA from the reaction mixture and purification of the ligated nucleic acids after ligation reaction using AMPure beads (= SPRI beads) (page 28-30 and 39-41).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the SPRI beads of the TruSeq® kit in the method of Sorefan et al., since the bead purification did not require any additional step, unlike gen-based extraction.
Regarding claim 1, kits comprising adapters were known in the art at the time of the invention, as evidenced by the TruSeq® Stranded Total RNA Sample Preparation Guide (page 14, 16, 28; Table 16-19).
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to have combined the adapters, ligase, reverse transcriptase, DNA polymerase of Sorefan et al. with SPRI beads from TruSeq® into a kit format as suggested by TruSeq® Stranded Total RNA Sample Preparation Guide. As stated by Weiner et al. (page 701, third and fourth paragraphs):
	"In its simplest form, a kit consists of more than one component and a set of instructions. How do we define a kit in the molecular biology universe? We would propose that a kit be operationally defined as comprising: (i) a set of one or more reagents having variable input materials; (ii) instructions that guide the individual researcher to perform the same reaction on the input materials; (iii) transformation of the input materials; and (iv) the obtaining of identical end-results each time the input material is the same. Characteristics of a good kit include ease of use, clear instructions, a good troubleshooting guide, a rapid protocol, and, of course, reliability and reproducibility. A kit may be very complicated (for example, a complete genome sequencing kit), or as simple as a DNA ligation kit containing a few reagents and controls.
A kit for site-directed mutagenesis would be an obvious example of a complex kit. Less evidently, a buffer sold with a restriction enzyme could also be considered a kit, if it includes a set of instructions for using it. In the early days of molecular biology, many restriction enzymes were originally sold without their associated buffers. Researchers made their own buffers, a different solution for each enzyme (universal buffer and low-, medium-, and high-salt buffers are more recent inventions) (1). And if the researchers used good laboratory procedures, they needed to first test the buffers, enzymes, and DNA for proper digestion. Today, standardized buffers supplied with enzymes—and prepackaged reagent kits generally—have eliminated the need for users to control quality.”
Therefore one of ordinary skill in the art at the time of the invention would have realized that providing all necessary reagents in a kit provided users with the assurance of quality and reproducibility of results.
9.	No claims are allowed.
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Lee, Beckman Coulter Life Sciences, pp. 1-4, 2013.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E STRZELECKA whose telephone number is (571)272-0789. The examiner can normally be reached M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        November 2, 2021